                     Case 18-13389-RBR         Doc 451     Filed 03/14/19    Page 1 of 21




        ORDERED in the Southern District of Florida on March 13, 2019.




                                                               Raymond B. Ray, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________

                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION
                                        www.flsb.uscourts.gov


        In re:                                              Chapter 11

        SUMMIT FINANCIAL CORP.,                             Case No. 18-13389-RBR

                 Debtor.


        FINAL ORDER GRANTING DEBTOR'S EMERGENCY MOTION FOR AUTHORITY
           TO USE CASH COLLATERAL AND GRANTING ADEQUATE PROTECTION

                 This matter came before the Court for hearing on March 12, 2019 at 11:00 a.m. (the

        "Final Hearing") on Debtor-in-Possession's Emergency Motion for Entry of an Order (1)

        Authorizing Use of Cash Collateral; (2) Granting Adequate Protection; and (3) Scheduling a

        Final Hearing [Docket No. 8] and Debtor's Corrected Supplement to (A) Motion for Order

        Authorizing Use of Cash Collateral [ECF #8], and (B) Response [ECF # 64] to Objection of

        Bank of America, N.A., to Debtor's Motion for Order Authorizing Use of Cash Collateral

        [Docket No. 138] (collectively, the "Motion") filed by the Debtor Summit Financial Corp. (the

        "Debtor"), requesting authority to use Cash Collateral (as defined below) pursuant to section 363
             Case 18-13389-RBR        Doc 451      Filed 03/14/19   Page 2 of 21



of Title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the "Bankruptcy Code") and Rules

4001(b) and (d) of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), and to

provide adequate protection to certain pre-petition secured parties. On March 29, 2018, the

Court conducted an initial hearing (the "First Hearing") on the Motion and entered an Agreed

Interim Order Granting Debtor's Emergency Motion for Authority to Use Cash Collateral,

Granting Adequate Protection and Notice of Final Hearing [Docket No. 36] (the "First Interim

Order"). On April 24, 2018, the Court conducted a second hearing (the "Second Hearing") and

entered a Second Agreed Interim Order Granting Debtor's Emergency Motion for Authority to

Use Cash Collateral, Granting Adequate Protection and Notice of Final Hearing [Docket No.

70] on April 26, 2018 (the "Second Interim Order"). On May 23, 2018, the Court conducted a

third hearing (the "Third Hearing") on the Motion and entered a Third Agreed Interim Order

Granting Debtor's Emergency Motion for Authority to Use Cash Collateral, Granting Adequate

Protection and Notice of Final Hearing [Docket No. 111] on May 31, 2018 (the "Third Interim

Order"). On June 20, 2018, the Court conducted a fourth hearing (the "Fourth Hearing") on the

Motion and entered a Fourth Agreed Interim Order Granting Debtor's Emergency Motion for

Authority to Use Cash Collateral, Granting Adequate Protection and Notice of Final Hearing

[Docket No. 125] on June 25, 2018 (the "Fourth Interim Order"). On August 1, 2018, the Court

conducted a fifth hearing (the "Fifth Hearing") on the Motion and entered a Fifth Agreed Interim

Order Granting Debtor's Emergency Motion for Authority to Use Cash Collateral, Granting

Adequate Protection and Notice of Final Hearing [Docket No. 165] on August 3, 2018 (the

"Fifth Interim Order"). On August 29, 2018, the Court conducted a sixth hearing (the "Sixth

Hearing") and entered a Sixth Agreed Interim Order Granting Debtor's Emergency Motion for

Authority to Use Cash Collateral, Granting Adequate Protection and Notice of Final Hearing

[Docket No. 180] on September 6, 2018 (the "Sixth Interim Order"). On October 3, 2018, the

                                             -2-
             Case 18-13389-RBR         Doc 451      Filed 03/14/19    Page 3 of 21



Court conducted a seventh hearing (the "Seventh Hearing") and entered a Seventh Agreed

Interim Order Granting Debtor's Emergency Motion for Authority to Use Cash Collateral,

Granting Adequate Protection and Notice of Final Hearing [Docket No. 189] on October 10,

2018 (the "Seventh Interim Order"). On December 12, 2018, the Court conducted an eighth

hearing (the "Eighth Hearing") and entered an Eighth Agreed Interim Order Granting Debtor's

Emergency Motion for Authority to Use Cash Collateral, Granting Adequate Protection and

Notice of Final Hearing [Docket No. 353] on December 18, 2018 (the "Eighth Interim Order").

The effectiveness of the Eighth Interim Order has been continued by orders entered on January

17, 2019 [Docket No. 365], February 6, 2019 [Docket No. 396], February 26, 2019 [Docket No.

416] and March 4, 2019 [Docket No. 424].

       Based upon the Court's consideration of the Motion and all matters brought to the Court's

attention at the hearings, and after due deliberation and consideration, the Court makes the

following findings of fact and conclusions of law applicable to the Debtor's use of Cash

Collateral (to the extent any findings of fact constitute conclusions of law, they are adopted as

such, and vice versa):

       A.      Petition Date. On March 23, 2018 (the "Petition Date"), the Debtor filed with the

Court a voluntary petition for relief under chapter 11 of the Bankruptcy Code, thereby

commencing with respect to the Debtor a chapter 11 case (the "Case"). The Debtor is continuing

to manage its assets and to operate its business as debtor-in-possession pursuant to sections 1107

and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed.

       B.      Pre-Petition Agent's Assertions. Without prejudice to the rights of any other

party (but subject to the limitations thereon contained in paragraph 7 hereof), Pre-Petition Agent

(defined below) asserts as follows:




                                              -3-
              Case 18-13389-RBR          Doc 451       Filed 03/14/19    Page 4 of 21



       (i)     Pre-Petition Loan Documents.         Pursuant to that certain Third Amended and

Restated Loan and Security Agreement dated as of February 14, 2017 (as at any time amended,

modified, restated or supplemented, the "Pre-Petition Loan Agreement"), certain financial

institutions in their capacity as lenders (collectively, "Pre-Petition Lenders") and Bank of

America, N.A., as administrative and collateral agent (in such capacity, the "Pre-Petition Agent";

and together with the Pre-Petition Lenders, any affiliates of Pre-Petition Lenders who provide

Bank Products (as defined in the Pre-Petition Loan Agreement, the "Pre-Petition Bank

Products"), the Issuing Bank (as defined in the Pre-Petition Loan Agreement), and each of the

successors and assigns of any of the foregoing entities, the "Pre-Petition Credit Parties")

established a revolving credit facility (with a letter of credit sub-facility) for the Debtor in an

aggregate principal amount up to $110,000,000. The Pre-Petition Loan Agreement, together

with any other agreement, note, instrument, guaranty, financing statement, pledge, assignment,

and other document executed at any time in connection therewith, in each case as the same have

been amended, modified, restated or supplemented from time to time, are hereinafter referred to

collectively as the "Pre-Petition Loan Documents." All of the Pre-Petition Loan Documents

create legal, valid and binding obligations of the Debtor.

       (ii)    Pre-Petition Collateral. Pursuant to certain of the Pre-Petition Loan Documents,

the Debtor granted to Pre-Petition Agent, for the benefit of the Pre-Petition Credit Parties and to

secure all Pre-Petition Debt (as defined below), a first priority continuing security interest in and

lien upon all or substantially all of the Debtor's assets, including, without limitation, all accounts,

inventory, contracts, loan agreements, installment sale contracts, notes and other forms of

obligations, chattel paper, documents, instruments, letter-of-credit rights, supporting obligations,

certificates of title, certificates of origin, general intangibles, goods, equipment, investment

property, computer hardware and software, money, cash, cash equivalents, refunds, securities,

                                                 -4-
               Case 18-13389-RBR        Doc 451      Filed 03/14/19    Page 5 of 21



deposit accounts, commercial tort claims, books and records, and all products and proceeds of

any of the foregoing (collectively, and as more particularly described in the Pre-Petition Loan

Agreement, the "Pre-Petition Collateral"; and with such pre-Petition Date liens and security

interests in favor of Pre-Petition Agent being collectively called the "Pre-Petition Security

Interests"). Pre-Petition Agent asserts that the Pre-Petition Security Interests are legal, valid,

binding, enforceable, non-avoidable and duly perfected and are not subject to any contest, attack,

rejection, recoupment, reduction, defense, counterclaim, offset, subordination, recharacterization,

avoidance or other claim, cause of action or other challenge of any nature under the Bankruptcy

Code, any applicable non-bankruptcy law or otherwise.

       (iii)    Pre-Petition Debt. As of the Petition Date, the Debtor was indebted and liable

under the Pre-Petition Loan Documents to Pre-Petition Credit Parties for revolving credit loans

in the approximate principal amount of $101,382,098 (the "Pre-Petition Loans"), for fees,

expenses, and other charges associated with depository accounts and other Bank Product Debt

(as defined in the Pre-Petition Loan Agreement) (collectively, the "Pre-Petition Bank Product

Obligations"), and on a contingent basis in the approximate amount of $300,000 in face amount

of standby letters of credit (the "Pre-Petition LCs"; together with the Pre-Petition Loans, the Pre-

Petition Bank Product Obligations, all other liabilities and obligations of the Debtor in respect of

indemnities, guaranties and other payment assurances made or given to or by the Debtor for the

benefit of Pre-Petition Credit Parties, and all interest, fees, costs, legal expenses and all other

amounts heretofore or hereafter accruing thereon or at any time chargeable to the Debtor in

connection therewith, collectively referred to as the "Pre-Petition Debt").     Pre-Petition Agent

asserts that the Pre-Petition Debt is due and owing to the Pre-Petition Credit Parties without any

defense, offset, recoupment or counterclaim of any kind; the Pre-Petition Debt constitutes the

legal, valid and binding obligations of the Debtor as and to the extent provided in the Pre-

                                               -5-
              Case 18-13389-RBR         Doc 451      Filed 03/14/19    Page 6 of 21



Petition Loan Documents, enforceable in accordance with the terms of the applicable Pre-

Petition Loan Documents; and none of the Pre-Petition Debt or any payments made to any Pre-

Petition Credit Party or applied to the indebtedness or other obligations at any time outstanding

under any Pre-Petition Loan Documents prior to the Petition Date is subject to avoidance,

subordination, recharacterization, recovery, attack, offset, counterclaim, defense or other claim

of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

       (iv)    Cash Collateral. All cash and deposits of the Debtor as of the Petition Date,

including, without limitation, all amounts on deposit or maintained by the Debtor in any account

with any Pre-Petition Credit Party and all deposits made by the Debtor with any landlord or other

person or entity, are subject to valid and enforceable rights of setoff and valid, perfected,

enforceable first-priority liens under the Pre-Petition Loan Documents and applicable law, and

are included in the Pre-Petition Collateral, and therefore the Debtor's cash and deposits constitute

cash collateral of each Pre-Petition Credit Party within the meaning of section 363(a) of the

Bankruptcy Code, up to and including the extent of the unpaid Pre-Petition Debt and post-

petition obligations of the Debtor to the Pre-Petition Credit Parties. All such cash and deposits

(including, without limitation, all proceeds of the Pre-Petition Collateral and of other property

encumbered by liens and security interests granted under this Order, regardless of whether such

proceeds are in existence on the Petition Date or thereafter come into existence) are referred to

herein as "Cash Collateral."

       C.      Need for Use of Cash Collateral. The Debtor asserts that it requires the use of

Cash Collateral to protect, preserve and dispose of its assets and make payroll and to pay other

critical expenses in the ordinary course of business. The Debtor has represented that serious and

potentially irreparable harm to the Debtor, its creditors (both secured and unsecured), and its

estate may occur absent authorization for the use of the Cash Collateral.

                                               -6-
              Case 18-13389-RBR          Doc 451       Filed 03/14/19   Page 7 of 21



       D.      Service of Motion. The Debtor has certified that copies of the Motion, the

Interim Orders and notice of the hearings on the Motion have been served by electronic mail,

telecopy transmission, hand delivery, overnight courier or first class United States mail upon the

Office of the United States Trustee (the "United States Trustee"), counsel for Pre-Petition Agent,

and the Debtor's 30 largest unsecured creditors. The Court finds that notice of the Motion, as it

relates to this Order, is sufficient for all purposes under the Bankruptcy Code and the Bankruptcy

Rules, including, without limitation, sections 102(1) and 363 of the Bankruptcy Code and

Bankruptcy Rule 4001(b) and (d).

       E.      Finding Cause. Good cause has been shown for the entry of this Order, the

granting of adequate protection as set forth herein and authorization for the Debtor to use Cash

Collateral. The Debtor's need for use of Cash Collateral is ongoing, immediate and critical.

Entry of this Order will preserve the assets of the Debtor's estate and its value and is in the best

interests of the Debtor, its creditors and the Debtor's estate.

       F.      Jurisdiction; Core Proceeding; Venue. This Court has jurisdiction to enter this

Order pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion constitutes a core

proceeding, as defined in 28 U.S.C. § 157(b)(2). Venue for this chapter 11 case and proceedings

on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       G.      Adequate Protection.        Pre-Petition Agent has requested, and is entitled to,

adequate protection of its interests in the Pre-Petition Collateral under 11 U.S.C. §§ 361 and 363.

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED, as

follows:

       1.      Grant of Motion; Authority to Use Cash Collateral.

       (a)     Subject to all of the terms, conditions and limitations of this Order, the Debtor

shall be authorized to use Cash Collateral for Permitted Purposes (as defined below). Neither the

                                                 -7-
             Case 18-13389-RBR          Doc 451       Filed 03/14/19    Page 8 of 21



consent of Pre-Petition Agent to use of Cash Collateral, nor the Debtor's use of Cash Collateral,

shall release, limit, impair or provide any defense to enforcement of any guaranty of payment or

performance of any of the Pre-Petition Debt, and all such guaranties shall remain in full force

and effect and enforceable according to their terms.

       (b)     The term "Permitted Purposes" shall mean the Debtor's use of Cash Collateral

owned by it in the ordinary course of the Debtor's business solely for the purposes of supporting

the Debtor's ongoing working capital needs to the extent, and only for the specific purposes, and

in an amount not to exceed on a line item basis each weekly amount set forth in a written budget

approved in writing by the Pre-Petition Agent (as such budget may be amended with the written

approval of the Pre-Petition Agent, the "Budget"), subject to the terms, conditions and limitations

in this Order, provided, however, that in no event shall any Cash Collateral be used to pay any

pre-petition claim against the Debtor other than amounts specifically approved by the Court after

notice and hearing, including payroll, payroll related taxes, employee benefits and “trust fund”

sales and use taxes to the extent of applicable line items in the Budget, and adequate protection

payments as authorized by the Court. Upon approval of a Budget by the Pre-Petition Agent, the

Pre-Petition Agent shall promptly file a copy of such Budget with the Court.

       (c)     As long as the Debtor's use of Cash Collateral is not terminated, as set forth in this

Order, the Pre-Petition Agent shall transfer to the Debtor on the Transfer Date the amount of the

expenses in the Budget for the calendar week that includes the Transfer Date, minus the

aggregate amount of cash previously turned over to the Debtor on account of expenses that was

not spent by the Debtor during the week of such previous turn over, from the Debtor's Collection

Account (xxxx8407) to the Debtor's Master Disbursement Account (xxxx8410).

       2.      Collection of Accounts Receivable and Consumer Loans. The Debtor shall

diligently attempt to collect all of its pre-petition and post-petition accounts receivable and

                                                -8-
             Case 18-13389-RBR           Doc 451      Filed 03/14/19     Page 9 of 21



consumer loans and all other rights to the payment of money and shall cause all such collections

remitted by its customers and other account obligors to be promptly deposited into the Debtor's

collection accounts. Nothing in this Order shall be construed to require Pre-Petition Agent to

extend credit or make available to the Debtor any funds received by Pre-Petition Agent that are

not good, fully collected funds at such time. Pre-Petition Agent shall be authorized to deduct

from Cash Collateral amounts sufficient to pay and to be used to pay reasonable and customary

fees and expenses associated with the wiring or other transfer of such funds. Until expended by

the Debtor, all Cash Collateral shall remain subject to the liens and claims of Pre-Petition Credit

Parties under the Pre-Petition Loan Documents and this Order.

       3.      Termination of Authority to Use Cash Collateral.           Notwithstanding the term

of any approved Budget, unless otherwise agreed in writing by the Pre-Petition Agent, the

Debtor's authority to use Cash Collateral shall terminate for all purposes (except to pay the Pre-

Petition Debt) upon the soonest to occur of the following events or conditions: (i) three business

days after the Pre-Petition Agent delivers to counsel for the Debtor a written notice to terminate

use of Cash Collateral; (ii) a chapter 11 trustee or examiner with expanded powers is appointed

in the Case; (iii) the Case is converted to a chapter 7 case or is dismissed; (iv) the Court enters an

order granting Pre-Petition Agent relief from the automatic stay or prohibiting the use of Cash

Collateral by the Debtor; or (v) this Order is amended, vacated, stayed, reversed or otherwise

modified without the prior written consent of Pre-Petition Agent.

       4.      Adequate Protection of Pre-Petition Credit Parties. As adequate protection of

its interests in the Pre-Petition Collateral, the Pre-Petition Agent, on behalf of the Pre-Petition

Credit Parties, is entitled, pursuant to sections 105, 361, 363 and 364 of the Bankruptcy Code, to

claims and other protections (the "Adequate Protection Claims") in an amount equal to the

Collateral Diminution. As used in this Order, the term "Collateral Diminution" shall mean an

                                                -9-
             Case 18-13389-RBR          Doc 451      Filed 03/14/19    Page 10 of 21



amount equal to the aggregate diminution of the value in any Pre-Petition Credit Party’s interest

in the Pre-Petition Collateral (including Cash Collateral) from and after the Petition Date for any

reason, including, without limitation, any such diminution resulting from the use of Cash

Collateral, the depreciation, sale, loss, or use (or any other decline in value) of such Pre-Petition

Collateral, after taking into consideration Cash Collateral that remains in the Debtor's accounts,

or the imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code, in each

case to the fullest extent provided under the Bankruptcy Code. The Pre-Petition Agent is hereby

granted, subject to the rights of third parties preserved under paragraph 7 of this Order, the

following for the benefit of the Pre-Petition Credit Parties:

       (a)     Adequate Protection Liens. Pre-Petition Agent, for the benefit of the Pre-Petition

Credit Parties, is hereby granted by this Order (effective and perfected upon the date of entry of

this Order, and without the necessity of the execution, filing or recording by the Debtor, the Pre-

Petition Agent or any other Pre-Petition Credit Party of security agreements, pledge agreements,

mortgages, security deeds, financing statements or other agreements), valid and perfected

replacement security interests in and liens (the "Adequate Protection Liens") on all of the

Debtor’s pre-petition and post-petition real and personal property, including, without limitation,

all of the Debtor’s accounts, inventory, contracts, loan agreements, installment sale contracts,

notes and other forms of obligations, chattel paper, documents, instruments, letter-of-credit

rights, supporting obligations, certificates of title, certificates of origin, general intangibles,

goods, equipment, investment property, computer hardware and software, money, cash, cash

equivalents, refunds, securities, deposit accounts, commercial tort claims, books and records, and

all products and proceeds of any of the foregoing, whether such assets were in existence on the

Petition Date or were thereafter created, acquired or arising and wherever located, and excluding

any pre-petition retainers in Debtor's counsel's trust account(s) that were not paid directly by the

                                                - 10 -
             Case 18-13389-RBR         Doc 451      Filed 03/14/19     Page 11 of 21



Debtor (all such real and personal property, including, without limitation, all Pre-Petition

Collateral, being collectively hereinafter referred to as the "Collateral") but only to the extent of

and to secure the amount of any Collateral Diminution. The Adequate Protection Liens shall not

be subject to sections 506(c), 510(c), 549, or 550 of the Bankruptcy Code, and no lien avoided

and preserved for the benefit of the estate pursuant to section 510 of the Bankruptcy Code shall

be made pari passu with or senior to any Adequate Protection Liens.

       (b)     Priority of Adequate Protection Claims. The Adequate Protection Claims are

allowed as superpriority administrative claims pursuant to sections 503(b) and 507(b) of the

Bankruptcy Code and shall have priority in payment over any and all administrative expenses of

the kinds specified or ordered pursuant to any provision of the Bankruptcy Code, including,

without limitation, sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a), 507(b),

546, 726, 1113, or 1114 of the Bankruptcy Code, excluding any pre-petition retainers in Debtor's

counsel's trust account that were not paid directly by the Debtor or funds in the Debtor

Professional Fees Account or the Committee Professional Fees Account (defined in paragraph 8

below).

       (c)     Adequate Protection Payments. The Debtor shall pay to Pre-Petition Agent, and

Pre-Petition Agent is authorized to deduct and recoup from Cash Collateral, on a weekly basis,

the adequate protection payments shown in the Budget, and such payments may be applied by

Pre-Petition Agent to the unpaid Pre-Petition Debt in accordance with the Pre-Petition Loan

Agreement; provided, however, that all such adequate protection payments shall be provisional,

subject to final allowance of the claims of the Pre-Petition Credit Parties, and subject to

reallocation to principal or disgorgement, in each case in connection with a challenge to the Pre-

Petition Security Interests or allowance of the Pre-Petition Debt pursuant to paragraph 7 below.

To the extent that available cash in the Debtor's collections account is not sufficient to make any

                                               - 11 -
             Case 18-13389-RBR          Doc 451      Filed 03/14/19     Page 12 of 21



adequate protection payment when due, then Pre-Petition Agent shall be paid the resulting

deficiency on any date thereafter on which there is cash in the collections account, after taking

into account the required funding under paragraph 1(c) of this Order.

       (d)     Reservation of Rights. Nothing herein shall be deemed to be a waiver by any Pre-

Petition Credit Party of its right to request additional or further protection of its interests in any

Pre-Petition Collateral, to move for relief from the automatic stay, to seek the appointment of a

trustee or examiner for the Debtor or the conversion or dismissal of this Case, to object to any

proposed sale or other disposition of the Debtor's assets under section 363 of the Bankruptcy

Code or otherwise, to accept or reject any plan of reorganization or liquidation, or to request any

other relief in the Case; nor shall anything herein constitute an admission by a Pre-Petition Credit

Party regarding the quantity, quality or value of any Collateral securing the Pre-Petition Debt or

constitute a finding of adequate protection with respect to the interests of the Pre-Petition Agent

in any Collateral. The Pre-Petition Credit Parties shall be deemed to have reserved all rights to

assert entitlement to the protections and benefits of section 507(b) of the Bankruptcy Code in

connection with any use, sale, encumbering or other disposition of any of the Collateral, to the

extent that the protections afforded by this Order to the Pre-Petition Security Interests proves to

be inadequate. Similarly, nothing herein shall be deemed to be a waiver by the Debtor of its

right to object to such additional or further action(s) taken by any Pre-Petition Credit Party.

       5.      Automatic Perfection of Adequate Protection Liens. The Adequate Protection

Liens and all claims, rights, interests, administrative claims and other protections granted to or

for the benefit of Pre-Petition Credit Parties pursuant to this Order and the Bankruptcy Code

shall constitute valid, enforceable, non-avoidable and duly perfected security interests and liens.

No Pre-Petition Credit Party shall be required to file or serve financing statements, mortgages,

deeds to secure debt or similar instruments which otherwise may be required under federal or

                                                - 12 -
             Case 18-13389-RBR         Doc 451      Filed 03/14/19     Page 13 of 21



state law in any jurisdiction, or take any action, including taking possession, to validate and

perfect such security interests and liens, but upon request by any Pre-Petition Credit Party, the

Debtor is hereby authorized and directed to execute and deliver any such financing statements,

mortgages, deeds to secure debt or similar instruments. The failure by any Pre-Petition Credit

Party to request, or the failure or refusal of the Debtor to execute or deliver, any documentation

relating to the Adequate Protection Liens shall in no way affect the validity, perfection or priority

of such Adequate Protection Liens.

       6.      Access to Premises and Records; Reporting; Insurance.

       (a)     Pre-Petition Agent and its respective representatives and agents (including,

without limitation, employees, officers, legal counsel, appraisers, auditors, accountants, and

consultants) shall be authorized, during normal business hours, to conduct on-site field

examinations in order to inspect and evaluate the Debtor's property and financial records.

       (b)     The Debtor shall timely deliver to Pre-Petition Agent all financial, collateral and

other reporting, documents and information, including, without limitation, Borrowing Base

Certificates (as defined in the Pre-Petition Loan Agreement), in each case as and when required

by the Pre-Petition Loan Documents. In addition, on each Wednesday, the Debtor shall deliver

to Agent a written comparison showing the Debtor's actual performance during the week ending

on the previous Friday as compared to the projections for such calendar week in the Budget. All

reports and data provided by the Debtor to the Pre-Petition Agent shall be simultaneously

provided to counsel for the official committee of unsecured creditors appointed in the Case (the

"Committee") or his designee, unless the Debtor is otherwise instructed by counsel for the

Committee.

       (c)     No later than the fifth (5th) day of each calendar month (or the next business day,

if such day is not a business day), the Debtor shall deliver to Pre-Petition Agent loan portfolio

                                               - 13 -
             Case 18-13389-RBR         Doc 451      Filed 03/14/19     Page 14 of 21



data tapes for the preceding calendar month in electronic format and otherwise in form and

substance acceptable to Pre-Petition Agent.

       (d)     The Debtor shall maintain insurance in effect with respect to its operations and

each of its properties in amounts and under terms and conditions consistent with insurance

coverage in effect on the Petition Date, and in any event, in compliance with the Pre-Petition

Loan Agreement and the guidelines of the Office of the United States Trustee.

       7.      Deadline for Challenges of Asserted Claims and Liens.

       (a)     Pre-Petition Agent's assertions contained in this Order, including, without

limitation, those contained in paragraph B of this Order, shall be binding upon all parties in

interest, including, without limitation, the Debtor, any successor thereto (including, without

limitation, any Chapter 7 trustee or Chapter 11 trustee, examiner or post-confirmation fiduciary

appointed or elected for the Debtor), and any Committee, under all circumstances and for all

purposes unless and to the extent (a) such party in interest (including the Debtor and any

Committee) has timely and properly filed an adversary proceeding or contested matter by no

later than the Challenge Deadline (A) objecting to or challenging the amount, validity,

perfection, enforceability, priority or extent of the Pre-Petition Debt or any Pre-Petition Security

Interest or (B) otherwise asserting any defenses, claims, causes of action, counterclaims or

offsets against any Pre-Petition Credit Party or its respective agents, affiliates, subsidiaries,

directors, officers, representatives, attorneys or advisors in any way relating to any transactions,

events, actions or failure to act under or in connection with any of the Pre-Petition Loan

Documents (collectively, a "Challenge"), and (b) the Court rules in favor of the plaintiff with

respect to any such timely and properly filed Challenge. As used herein, the term "Challenge

Deadline" means the earliest to occur of (A) the date that the Court enters an order confirming

any Chapter 11 plan of reorganization or liquidation proposed by the Debtor, or (B) the date of

                                               - 14 -
             Case 18-13389-RBR         Doc 451     Filed 03/14/19     Page 15 of 21



entry of an order approving the sale of all or substantially all of the assets of Pre-Petition

Borrower, or (C) (i) in the case of the Debtor or another party in interest with requisite standing

other than the Committee, 75 days after the date of entry of the First Interim Order, (ii) in the

case of the Committee, the Committee Challenge Deadline (defined below), or (iii) in each case

of clauses (i) and (ii), any such later date agreed to in writing by the Pre-Petition Agent, in its

sole discretion, or ordered by the Court for cause shown, after notice and an opportunity to be

heard, provided that such motion for an order to extend the Challenge Deadline is filed with the

Court prior to the expiration of any applicable period as set forth in clause (i) or (ii) of this

sentence. The Committee has stipulated that the Challenge Deadline has finally expired with

respect to the validity, extent, priority, perfection and non-avoidability of the Pre-Petition

Security Interests and that the Pre-Petition Security Interests were and are valid, perfected and

not subject to avoidance or subordination; but with respect to all other potential Challenges that

may be asserted by the Committee, the Challenge Deadline is hereby extended through and

including March 29, 2019 (the "Committee Challenge Deadline"). If prior to expiration of the

Committee Challenge Deadline, the Committee files a motion in which the Committee seeks

standing from this Court to pursue a Challenge and attaches to such motion a proposed complaint

setting forth the basis for such Challenge, then, with respect to such proposed challenge, the

expiration of the Committee Challenge Deadline shall be tolled until the Court rules on the

motion seeking standing.

       (b)     If no such Challenge is timely and properly filed by the Committee as of the

Committee Challenge Deadline against a Pre-Petition Credit Party or the Court does not rule in

favor of the plaintiff with respect to a Challenge that is timely filed as to a Pre-Petition Credit

Party, then for all purposes in this Case and in any successor case (i) the Pre-Petition Agent's

assertions in this Order, including, without limitation, those contained in paragraph B of this

                                              - 15 -
             Case 18-13389-RBR          Doc 451     Filed 03/14/19     Page 16 of 21



Order, with respect to such Pre-Petition Credit Party shall be binding on all parties in interest,

including the Committee, and any examiner, trustee or post-confirmation agent or trustee; (ii) the

Pre-Petition Debt owing to such Pre-Petition Credit Party shall constitute an allowed secured

claim that is not subject to defense, claim, counterclaim, recharacterization, subordination, offset

or avoidance, for all purposes in the Case and any successor case; (iii) the Pre-Petition Security

Interests in favor of such Pre-Petition Credit Party shall be deemed to have been, as of the

Petition Date and thereafter, legal, valid, binding, perfected, first priority security interests and

liens, not subject to recharacterization, subordination, avoidance, nullification, or other defense

and shall not be subject to any other or further claim or challenge by any Committee or any other

party in interest seeking to exercise the rights of the Debtor’s estate, including, without

limitation, any trustee, examiner, or any other successor in interest to the Debtor; and (iv) the

Debtor (for itself, its estate and its successors and assigns) shall be deemed to have forever

waived and released any and all Claims (as defined in the Bankruptcy Code), counterclaims,

actions, causes of action, defenses or setoff rights that the Debtor may have against such Pre-

Petition Credit Party or any of its officers, directors, agents, employees, attorneys and affiliates

and that arise out of or relate to any of the Pre-Petition Loan Documents or any action, inaction,

or transactions thereunder, whether disputed or undisputed, at law or in equity, or known or

unknown, including, without limitation, any recharacterization, subordination, avoidance or other

claim arising under or pursuant to section 105 or Chapter 5 of the Bankruptcy Code or under any

other similar provisions of applicable state or federal law. If any such Challenge is properly filed

by the Committee on or before the Committee Challenge Deadline, the Pre-Petition Agent's

assertions contained in this Order, including, without limitation, those contained in paragraph B

of this Order, shall nonetheless remain binding and preclusive as provided in paragraph 7(a),

except to the extent that such admissions, stipulations, agreements and releases were expressly

                                               - 16 -
             Case 18-13389-RBR          Doc 451      Filed 03/14/19      Page 17 of 21



challenged in such Challenge and the Committee prevails on the merits with respect thereto.

Nothing contained in this Order shall vest or confer any person or entity, including the

Committee, with standing or authority to commence or prosecute, or participate in, any

Challenge.

       8.      Escrow of Estate Professional Fees.

       (a)     For so long as the Debtor's authority to use Cash Collateral has not been

terminated pursuant to paragraph 3 above, on a weekly basis, the Debtor shall be permitted to

deposit Cash Collateral in an amount equal to the amount shown in the Budget (with no

permitted variance) for such week as Debtor Professional Fees in an attorney trust account (the

"Debtor Professional Fees Account") maintained by Debtor's counsel to provide for payment of

allowed professional fees of chapter 11 attorneys for the Debtor (the "Debtor Professionals").

Pre-Petition Agent shall retain a first priority perfected security interest in all funds in the Debtor

Professional Fees Account to the extent of any surplus remaining after payment of all allowed

administrative claims of retained Debtor Professionals and Committee Professionals (collectively

with Debtor Professionals, the "Estate Professionals") as set forth in this paragraph 8, and all

funds at any time in the Debtor Professional Fees Account or disbursed from the Debtor

Professional Fees Account or otherwise paid to Estate Professionals shall be used solely (i) to

pay allowed fees and expenses of the Estate Professionals for whose benefit the Debtor

Professional Fees Account was established and that are permitted to be paid from Cash

Collateral, and (ii) to the extent of any surplus, refund, rebate or disgorgement, to be remitted to

Pre-Petition Agent for application to any unpaid Pre-Petition Debt. No Pre-Petition Credit Party

shall have any duties or responsibilities regarding funding or making deposits to the Debtor

Professional Fees Account, and the recourse of Estate Professionals shall be strictly limited to

the funds actually on deposit in such account on any date of determination.

                                                - 17 -
             Case 18-13389-RBR         Doc 451      Filed 03/14/19     Page 18 of 21



       (b)     For so long as the Debtor's authority to use Cash Collateral has not been

terminated pursuant to paragraph 3 above, on a weekly basis, the Debtor shall be permitted to

deposit Cash Collateral in an amount equal to the amount shown in the Budget (with no

permitted variance) for such week as Committee Professional Fees in an attorney trust account

(the "Committee Professional Fees Account") maintained by counsel for the Committee to

provide for payment of allowed professional fees of professionals retained by the Committee (the

"Committee Professionals"). Pre-Petition Agent shall retain a first priority perfected security

interest in all funds in the Committee Professional Fees Account to the extent of any surplus

remaining after payment of all allowed administrative claims of retained Estate Professionals as

set forth in this paragraph 8, and all funds at any time in the Committee Professional Fees

Account or disbursed from the Committee Professional Fees Account or otherwise paid to Estate

Professionals shall be used solely (i) to pay allowed fees and expenses of the Estate Professionals

for whose benefit the Committee Professional Fees Account was established and that are

permitted to be paid from Cash Collateral, and (ii) to the extent of any surplus, refund, rebate or

disgorgement, to be remitted to Pre-Petition Agent for application to any unpaid Pre-Petition

Debt. No Pre-Petition Credit Party shall have any duties or responsibilities regarding funding or

making deposits to the Committee Professional Fees Account, and the recourse of Estate

Professionals shall be strictly limited to the funds actually on deposit in such account on any date

of determination. If the Committee requests copies of the Debtor's bank account records from

Bank of America, then subject to agreement of the Committee and Bank of America, the

amounts shown in the Budget as deposits to the Committee Professional Fees Account will be

reduced by the amount of the usual and customary bank charges for providing such copies.

       (c)     Notwithstanding anything to the contrary in the Budget or this Order, in no event

shall any Cash Collateral be used to pay any professional fees or expenses of any professionals

                                               - 18 -
             Case 18-13389-RBR         Doc 451     Filed 03/14/19     Page 19 of 21



retained by the Debtor, the Committee or any other fiduciary appointed in the Case to the extent

that such fees or expenses are incurred in (x) objecting to or challenging the validity, extent or

priority of any of the Pre-Petition Security Interests, the amount or the validity or allowance of

any of the Pre-Petition Debt, or the validity or enforceability of any of the Pre-Petition Loan

Documents, (y) seeking reconsideration of or appealing any aspect of this Order or any other

order entered on the Motion, or (z) asserting any claim against any Pre-Petition Credit Party,

including, without limitation, any claim under chapter 5 of the Bankruptcy Code

       9.      No Consent to Surcharge.          Pre-Petition Agent has not consented to any

surcharge under section 506(c) of the Bankruptcy Code, and no such consent may be implied

from any action, inaction or acquiescence of Pre-Petition Agent.

       10.     Reservation of Rights. Nothing in this Order shall constitute or be construed to

(1) be an admission by Pre-Petition Agent as to the adequacy of the protection provided herein;

(2) release, impair or alter in any way the obligations and liability of any guarantor of the Pre-

Petition Debt or any subordination of other obligations of the Debtor in favor of prior payment of

the Pre-Petition Debt or any defense of a guarantor that existed on the Petition Date; (3) prohibit

Pre-Petition Agent from seeking any further relief in this Case, including, without limitation,

additional adequate protection, dismissal or conversion, relief from the automatic stay under

section 362(d) of the Bankruptcy Code, the appointment of a trustee or examiner, or the taking of

any Bankruptcy Rule 2004 examinations; or (4) subject to the Committee Challenge Deadline,

preclude the Committee from objecting to or otherwise challenging the validity or amount of the

Pre-Petition Debt or asserting any other Challenge as to which the Challenge Deadline has not

expired.

       11.     Binding Effect; Successors and Assigns. The provisions of this Order shall be

binding upon all parties in interest in this Case, including, without limitation, the Pre-Petition

                                              - 19 -
             Case 18-13389-RBR          Doc 451      Filed 03/14/19    Page 20 of 21



Credit Parties and the Debtor and their respective successors and assigns (including any Chapter

11 or Chapter 7 trustee hereafter appointed for the estate of the Debtor, any examiner appointed

pursuant to section 1104 of the Bankruptcy Code, the Committee or any other fiduciary

appointed as a legal representative of the Debtor or with respect to any property of the Debtor),

and shall inure to the benefit of the Pre-Petition Credit Parties and their respective successors and

assigns. The provisions of this Order and any action taken pursuant to the terms hereof shall

survive the entry of any order dismissing any of the Case or converting the Case to a case under

chapter 7 of the Bankruptcy Code, and all of the terms and conditions of this Order as well as the

liens and security interests granted pursuant hereto shall continue in this or in any superseding

case under the Bankruptcy Code, and such liens and security interests shall retain their priorities

provided by this Order until satisfied and discharged.

       12.     Order Immediately Effective.        Notwithstanding Bankruptcy Rules 4001(a)(3),

6004(h), 6006(d), 7062, or 9014 of the Bankruptcy Rules or any other Bankruptcy Rule, or Rule

62(a) of the Federal Rules of Civil Procedure, this Order shall be valid, take full effect, and be

enforceable immediately upon entry hereof; there shall be no stay of execution or effectiveness

of this Order; and any stay of the effectiveness of this Order that might otherwise apply is hereby

waived for cause shown.

       13.     Payment of Bankruptcy Fees. Notwithstanding anything to the contrary in this

Order, (i) fees payable to the Clerk of the Court or United States Trustee pursuant to 28 U.S.C. §

1930 in this bankruptcy case, and (ii) the fees pursuant to 28 U.S.C. § 1930(a)(6), may be paid

by the Debtor even if the amount is higher than the line item in the Budget, and shall not be

deemed as a violation of this Order or the Budget.

       14.     No Novation. This Order shall not cause a novation of any of the Pre-Petition

Loan Documents or otherwise.

                                               - 20 -
               Case 18-13389-RBR          Doc 451        Filed 03/14/19   Page 21 of 21



                                                   ###




   *** Submitted By:

   Zach B. Shelomith, Esq.
   Leiderman Shelomith Alexander + Somodevilla, PLLC
   2699 Stirling Rd. #C401
   Ft. Lauderdale, FL 33312
   Telephone (954) 920-5355
   Facsimile (954) 920-5371
   zbs@lsaslaw.com


   Copies Furnished To:

   Zach B. Shelomith


   Zach B. Shelomith, Esquire, is directed to serve copies of this Order on all parties in interest and
                                    to file a Certificate of Service.




                                                  - 21 -
5894904_4
